DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
In the last line of claim 1, the recitation “a planting process” should be corrected to --the planting process-- since “a planting process” has been previously set forth in line 13 of claim 1. 
In the last line of claim 15, the recitation “planting” should be corrected to --the planting process-- since “a planting process” has been previously set forth in line 8 of parent claim 13.
The recitation “claims” in line 1 of claims 9 and 10 should be corrected to --claim-- to correct a grammar error.
In line 1 of the abstract, the recitation “is provided and” should be deleted to remove implied phraseology from the abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-15 are allowed.

Comments on Allowability
	Claims 1-15 (as amended) are considered to define over the prior art of record, specifically WO 2018/098576 A1 and JP 2009095274 A, for the reasons specifically set forth in the fourth page of the Written Opinion of the International Searching Authority dated September 24, 2020 in parent application PCT/SE2020/050829, cited in the instant application 17/638,278 on February 25, 2022.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 29, 2022